PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on December 1, 2010, in Clay County Circuit Court case number 2009-CF-002116, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal shall *390appoint counsel to represent him in the belated appeal authorized by this opinion.
PADOVANO, LEWIS, and CLARK, JJ., concur.